
	
		II
		112th CONGRESS
		2d Session
		S. 3513
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2012
			Mr. Reed introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To promote the development of local strategies to
		  coordinate use of assistance under sections 8 and 9 of the United States
		  Housing Act of 1937 with public and private resources, to enable eligible
		  families to achieve economic independence and self-sufficiency, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Family Self-Sufficiency
			 Act.
		2.Family
			 Self-Sufficiency Program
			(a)In
			 generalSection 23 of the United States Housing Act of 1937 (42
			 U.S.C. 1437u) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 public housing and; and
					(B)by striking
			 the certificate and voucher programs under section 8 and
			 inserting sections 8 and 9;
					(2)by amending
			 subsection (b) to read as follows:
					
						(b)Continuation of
				prior mandatory programs
							(1)In
				generalEach public housing agency that was required to
				administer a mandatory local Family Self-Sufficiency program on the date of
				enactment of the Family Self-Sufficiency
				Act, shall operate such local program for, at a minimum, the
				number of families the agency was required to serve on the date of enactment of
				such Act, subject only to the availability under appropriations Acts of
				sufficient amounts for housing assistance and the requirements of paragraph
				(2).
							(2)ReductionThe
				number of families for which an agency is required to operate such local
				program under paragraph (1) shall be decreased by one for each family that,
				after the date of enactment of the Family
				Self-Sufficiency Act fulfills its obligations under the contract
				of participation.
							(3)ExceptionThe
				Secretary shall not require a public housing agency to carry out a mandatory
				program for a period of time upon the request of the public housing agency and
				upon a determination by the Secretary that implementation is not feasible
				because of local circumstances, which may include—
								(A)lack of
				supportive services accessible to eligible families, which shall include
				insufficient availability of resources for programs under title I of the
				Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.);
								(B)lack of funding
				for reasonable administrative costs;
								(C)lack of
				cooperation by other units of State or local government; or
								(D)any other
				circumstances that the Secretary may consider
				appropriate.
								;
				(3)by striking
			 subsection (i);
				(4)by redesignating
			 subsections (c), (d), (e), (f), (g), and (h) as subsections (d), (e), (f), (g),
			 (h), and (i) respectively;
				(5)by inserting
			 after subsection (b), as previously amended, the following:
					
						(c)Eligibility
							(1)Eligible
				familiesA family is eligible to participate in a local Family
				Self-Sufficiency program under this section if—
								(A)at least 1 adult
				family member seeks to become and remain employed in suitable employment or to
				increase earnings; and
								(B)the family
				resides in a unit assisted under sections 8 or 9.
								(2)Eligible
				entitiesThe following entities are eligible to administer a
				local Family Self-Sufficiency program under this section:
								(A)A public housing
				agency administering housing assistance to an eligible family under section 8
				or 9.
								(B)The owner or
				sponsor of a multifamily property receiving rental assistance under section 8,
				in accordance with the requirements under subsection
				(l).
								;
				(6)in subsection
			 (d), as redesignated—
					(A)in paragraph
			 (1)—
						(i)by
			 striking public housing agency the first time it appears and
			 inserting eligible entity;
						(ii)by
			 striking the certificate and voucher programs of the public housing
			 agency under section 8 or residing in public housing administered by the
			 agency in the first sentence and inserting sections 8 or
			 9; and
						(iii)by striking the
			 third sentence and inserting the following: Housing assistance may not
			 be terminated as a consequence of either successful completion of the contract
			 of participation or failure to complete such contract.;
						(B)in paragraph
			 (2)—
						(i)in
			 the matter preceding subparagraph (A)—
							(I)in the first
			 sentence, by striking provide and inserting coordinate
			 the provision of; and
							(II)in the second
			 sentence—
								(aa)by
			 striking provided during and inserting
			 for;
								(bb)by
			 striking section 8 or residing in public housing and inserting
			 sections 8 or 9; and
								(cc)by
			 inserting , but is not limited to after may
			 include;
								(ii)in
			 subparagraph (D), by inserting or attainment of a GED after
			 high school;
						(iii)by striking
			 subparagraph (G);
						(iv)by
			 redesignating subparagraphs (E), (F), (I), and (J) as subparagraphs (F), (G),
			 (J), and (L) respectively;
						(v)by
			 adding the following after subparagraph (D):
							
								(E)education in
				pursuit of a post-secondary degree or
				certification;
								;
						(vi)by
			 adding the following subparagraph after subparagraph (H):
							
								(I)health and mental
				health services as
				needed;
								;
						(vii)by adding the
			 following subparagraph after subparagraph (J), as so redesignated:
							
								(K)homeownership
				education and assistance;
				and
								;
						(viii)by striking
			 and at the end of subparagraph (J), as so redesignated;
			 and
						(ix)in
			 subparagraph (H), by inserting financial literacy and after
			 training in;
						(C)in paragraph (3),
			 in the second sentence—
						(i)by
			 striking public housing agency and inserting eligible
			 entity; and
						(ii)by
			 striking of the agency;
						(D)by amending
			 paragraph (4) to read as follows:
						
							(4)EmploymentThe
				contract of participation shall require participants to seek and maintain
				suitable employment.
							;
				and
					(E)by adding at the
			 end the following:
						
							(5)NonparticipationAssistance
				under sections 8 or 9 for a family that elects not to participate in a local
				program shall not be delayed by reason of such
				election.
							;
					(7)in subsection
			 (e), as so redesignated—
					(A)in paragraph (1),
			 by striking whose monthly adjusted income does not exceed 50
			 percent and all that follows through the period at the end of the third
			 sentence, and inserting shall be calculated under the rental provisions
			 of section 3 or section 8(o), as applicable.;
					(B)in paragraph
			 (2)—
						(i)by
			 striking the first sentence and inserting the following: For each
			 participating family, an amount equal to any increase in the amount of rent
			 paid by the family in accordance with the provisions of section 3 or 8(o), as
			 applicable, that is attributable to increases in earned income by the
			 participating family, shall be placed in an interest-bearing escrow account
			 established by the eligible entity on behalf of the participating family.
			 Notwithstanding any other provision of law, an eligible entity may use funds it
			 controls under section 8 or 9 for purposes of making the escrow deposit for
			 participating families residing in units assisted under section 8 or 9,
			 respectively, provided such funds are offset by the increase in the amount of
			 rent paid by the participating family.;
						(ii)by
			 striking the second sentence, and inserting the following: All family
			 self-sufficiency programs administered under this section shall include an
			 escrow account.;
						(iii)in the fourth
			 sentence, by striking subsection (c) and inserting
			 subsection (d); and
						(iv)in
			 the last sentence—
							(I)by striking
			 A public housing agency and inserting An eligible
			 entity; and
							(II)by striking
			 the public housing agency and inserting such eligible
			 entity; and
							(C)by amending
			 paragraph (3) to read as follows:
						
							(3)Forfeited
				escrowAny amount placed in an escrow account established by an
				eligible entity for a participating family as required under paragraph (2),
				that exists after the end of a contract of participation by a participant that
				does not qualify to receive the escrow, shall be used for the purposes of this
				section in accordance with the regulations promulgated by the
				Secretary.
							;
					(8)in subsection
			 (f), as so redesignated, by striking , unless the income of the family
			 equals or exceeds 80 percent of the median income of the area (as determined by
			 the Secretary with adjustments for smaller and larger families);
				(9)in subsection
			 (g), as so redesignated—
					(A)in paragraph
			 (1)—
						(i)by
			 striking public housing agency and inserting eligible
			 entity;
						(ii)by
			 striking the public housing agency and inserting such
			 eligible entity; and
						(iii)by striking
			 subsection (g) and inserting subsection (h);
			 and
						(B)in paragraph
			 (2)—
						(i)by
			 striking public housing agency and inserting eligible
			 entity each place that term appears;
						(ii)by
			 striking or the Job Opportunities and Basic Skills Training Program
			 under part F of title IV of the Social Security Act ;
						(iii)by inserting
			 primary, secondary, and post-secondary after public and
			 private; and
						(iv)in
			 the second sentence, by inserting and tenants served by the
			 program, after the unit of general local
			 government;
						(10)in subsection
			 (h), as so redesignated—
					(A)in paragraph
			 (1)—
						(i)by
			 striking public housing agency and inserting eligible
			 entity;
						(ii)by
			 striking to the Secretary, for approval by the Secretary,;
			 and
						(iii)by striking
			 participating in the and inserting carrying out a
			 local;
						(B)in paragraph
			 (2)—
						(i)by
			 striking public housing agency and inserting eligible
			 entity;
						(ii)by
			 striking subsection (f) and inserting subsection
			 (g);
						(iii)by striking
			 residents of the public housing and inserting the current
			 and prospective participants of the program; and
						(iv)by
			 striking or the Job Opportunities and Basic Skills Training Program
			 under part F of title IV of the Social Security Act; and
						(C)in paragraph
			 (3)—
						(i)in
			 subparagraph (C)—
							(I)by striking
			 subsection (c)(2) and inserting subsection
			 (d)(2);
							(II)by striking
			 provided to and inserting coordinated on behalf of
			 participating; and
							(III)by striking
			 the section 8 and public housing programs and inserting
			 sections 8 and 9;
							(ii)in
			 subparagraph (D)—
							(I)by striking
			 subsection (d) and inserting subsection (e);
			 and
							(II)by striking
			 public housing agency and inserting eligible
			 entity;
							(iii)in subparagraph
			 (E), by striking deliver and inserting
			 coordinate;
						(iv)in
			 subparagraph (H), by striking the Job Opportunities and Basic Skills
			 Training Program under part F of title IV of the Social Security Act
			 and; and
						(v)in
			 subparagraph (I), by striking public housing or section 8
			 assistance and inserting assistance under section 8 or
			 9;
						(11)by amending
			 subsection (i), as so redesignated, to read as follows:
					
						(i)Family
				self-Sufficiency fees
							(1)In
				generalSubject to appropriations, the Secretary shall establish
				a fee to be awarded by formula or as otherwise determined by the Secretary, for
				the costs incurred by an eligible entity in administering the self-sufficiency
				program under this section.
							(2)Eligibility for
				feeThe fee established under paragraph (1) shall provide funding
				for family self-sufficiency coordinators as follows:
								(A)Base
				feeAn eligible entity serving 25 or more participants in the
				Family Self-Sufficiency program under this section is eligible to receive a fee
				equal to the costs, as determined by the Secretary, of one full-time family
				self-sufficiency coordinator position. The Secretary may, by regulation or
				notice, determine the policy concerning the fee for an eligible entity serving
				fewer than 25 such participants, including providing prorated fees or allowing
				such entities to combine their programs under this section for purposes of
				employing a coordinator.
								(B)Additional
				feeAn eligible entity that meets performance standards set by
				the Secretary is eligible to receive an additional fee sufficient to cover the
				costs of filling a second family self-sufficiency coordinator position if such
				entity has 75 or more participating families, and an additional coordinator for
				each additional 50 participating families, or such other ratio as may be
				established by the Secretary based on the fee allocation evaluation under
				subparagraph (F).
								(C)Initial
				yearFor the first year in which an eligible entity implements a
				Family Self-Sufficiency program under this section for its residents, such
				entity is eligible for funding to cover the costs of up to one family
				self-sufficiency coordinator, based on the size specified in its action plan
				for such program in accordance with subparagraph (A).
								(D)State and
				regional agenciesFor purposes of calculating the family
				self-sufficiency portion of the administrative fee under this paragraph, each
				administratively distinct part of a State or regional eligible entity may be
				treated as a separate agency.
								(E)Determination
				of number of coordinatorsIn determining whether an eligible
				entity meets a specific threshold for funding pursuant to this paragraph, the
				Secretary shall consider the number of participants enrolled by the eligible
				entity in its Family Self-Sufficiency program as well as other criteria
				determined by the Secretary.
								(F)Fee allocation
				evaluationThe Secretary shall submit to the Congress a report
				evaluating the fee allocation under this subsection, and make recommendations
				based on this evaluation and other related findings to modify such allocation
				within 4 years after the date of enactment of the
				Family Self-Sufficiency Act,
				and not less frequently than every 4 years thereafter. The report requirement
				under this subparagraph shall terminate after the Secretary has submitted 2
				such reports to the Congress.
								(3)Allocation
								(A)In
				generalFunds allocated by the Secretary under this subsection
				shall be allocated in the following order of priority:
									(i)First
				priorityRenewal of the full cost of all coordinators in the
				previous year at each eligible entity with an existing Family Self-Sufficiency
				program that meets applicable size and performance standards set by the
				Secretary.
									(ii)Second
				priorityNew or incremental coordinator funding authorized under
				this section, up to 3 coordinators per eligible entity.
									(iii)Final
				priorityAny other new or incremental coordinator funding
				authorized under this section.
									(B)GuidanceIf
				the first priority, as described in subparagraph (A)(i), cannot be fully
				satisfied, the Secretary may prorate the funding for each eligible entity, as
				long as—
									(i)each eligible
				entity that has received funding for at least 1 coordinator in the prior fiscal
				year is provided sufficient funding for at least 1 coordinator as part of any
				such proration; or
									(ii)each eligible
				entity that has received funding for at least 1 full-time coordinator in the
				prior fiscal year is provided sufficient funding for at least 1 full-time
				coordinator as part of any such proration.
									(4)Recapture or
				offsetAny fees allocated under this subsection by the Secretary
				in a fiscal year that have not been spent by the end of the subsequent fiscal
				year or such other time period as determined by the Secretary may be recaptured
				by the Secretary and shall be available for providing additional fees pursuant
				to paragraph (2)(B), or may be offset as determined by the Secretary.
							(5)Performance
				reportingPrograms under this section shall be required to report
				the number of families enrolled and graduated, the number of established escrow
				accounts and positive escrow balances, and any other information that the
				Secretary may require. Program performance shall be reviewed periodically as
				determined by the Secretary.
							(6)Incentives for
				innovation and high performanceThe Secretary may reserve up to 5
				percent of the amounts made available for administrative fees under this
				subsection to provide support to or reward Family Self-Sufficiency programs
				based on the rate of successful completion, increased earned income, or other
				factors as may be established by the
				Secretary.
							;
				(12)in subsection
			 (j)—
					(A)by striking
			 public housing agency and inserting eligible
			 entity;
					(B)by striking
			 public housing before units;
					(C)by striking
			 in public housing projects administered by the agency;
					(D)by inserting
			 or coordination before of supportive services;
			 and
					(E)by striking the
			 last sentence;
					(13)in subsection
			 (k), by striking public housing agencies and inserting
			 eligible entities;
				(14)by striking
			 subsection (n);
				(15)by striking
			 subsection (o);
				(16)by redesignating
			 subsections (l) and (m) as subsection (m) and (n), respectively;
				(17)by inserting
			 after subsection (k), the following:
					
						(l)Programs for
				tenants in privately-Owned properties with project-Based assistance
							(1)Voluntary
				availability of FSS programThe owner of a privately-owned
				property may voluntarily make a local Family Self-Sufficiency program available
				to the tenants of such property by entering into a cooperative agreement with a
				local public housing agency that administers a Family Self-Sufficiency
				program.
							(2)Cooperative
				agreementAny cooperative agreement entered into pursuant to
				paragraph (1) shall require the public housing agency to open its Family
				Self-Sufficiency program waiting list to any eligible family residing in the
				owner’s property who is assisted under project-based section 8.
							(3)Treatment of
				families assisted under this subsectionA public housing agency
				that enters into a cooperative agreement pursuant to paragraph (1) may count
				any family participating in its Family Self-Sufficiency program as a result of
				such agreement as part of the calculation of the administrative fee under
				subsection (i).
							(4)EscrowThe
				cooperative agreement entered into pursuant to paragraph (1) shall provide for
				the calculation and tracking of the escrow for participating residents and for
				the owner to make available, upon request of the public housing agency, escrow
				for participating residents, in accordance with subsection (e)(2), residing in
				units assisted under section 8.
							(5)No existing
				local program optionIf there is no existing local Family
				Self-Sufficiency program or public housing agency willing and able to enter
				into a cooperative agreement with an owner pursuant to paragraph (1), such
				owner may administer a Family Self-Sufficiency program under this section
				without being eligible for funding under subsection (i). If such owner
				administers a program that serves at least 25 participants, that owner shall be
				eligible for funding under subsection (i) or may use funding from residual
				receipt accounts for the property for hiring a service coordinator for the
				program.
							(6)ExceptionThis
				subsection shall not apply to properties assisted under section
				8(o)(13).
							(7)Suspension of
				enrollmentIn any year, the Secretary may suspend the enrollment
				of new families in Family Self-Sufficiency programs under this subsection based
				on a determination that insufficient funding is available for this
				purpose.
							;
				and
				(18)in subsection
			 (m), as so redesignated—
					(A)by striking
			 Reports.— and all that follows through
			 Each public housing agency and inserting Reports.—Each eligible
			 entity;
					(B)by striking
			 The report shall include and inserting The contents of
			 the report shall be determined by the Secretary and shall include.;
			 and
					(C)in paragraph (2),
			 by inserting before the first period the following: and describing any
			 additional research needs of the Secretary to evaluate the effectiveness of the
			 program.
					(b)Effective
			 dateThis Act, and any amendments made by this Act, shall take
			 effect on publication in the Federal Register of a notice by the Secretary of
			 Housing and Urban Development to implement such amendments.
			3.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out the amendments made by this Act
			 $100,000,000 for each of fiscal years 2013 through 2017.
		
